    Case: 1:20-cv-02640 Document #: 35 Filed: 06/11/20 Page 1 of 2 PageID #:6326




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

THE FINAL CO. LLC,
                                                       Case No. 20-cv-02640
                         Plaintiff,
                                                       Judge Harry D. Leinenweber
        v.
                                                       Magistrate Judge Maria Valdez
16BEAUTYDAY, et al.,

                         Defendants.


                                       NOTICE OF FILING

       PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Entry of a

Motion for Preliminary Injunction. Pursuant to Fourth Amended General Order 20-0012 [28],

Plaintiff has not noticed the Motion for a hearing, but Plaintiff is available for a telephonic hearing

if requested by the Court.

Dated this 11th day of June 2020.              Respectfully submitted,

                                               /s/ Justin R. Gaudio
                                               Amy Ziegler
                                               Justin R. Gaudio
                                               Allyson M. Martin
                                               Jake M. Christensen
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080
                                               312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               amartin@gbc.law
                                               jchristensen@gbc.law

                                               Counsel for Plaintiff The Final Co. LLC
    Case: 1:20-cv-02640 Document #: 35 Filed: 06/11/20 Page 2 of 2 PageID #:6327




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of June 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the documents

on a website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Kelly Frazier and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.


                                             /s/ Justin R. Gaudio
                                             Amy Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff The Final Co. LLC




                                                2
